NO.
12-06-00392-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
CORY L. MILLER,   §          APPEAL
FROM THE 
APPELLANT
 
V.        §          COUNTY
COURT AT LAW OF
 
MOTHER FRANCES
HOSPITAL,
APPELLEE   §          SMITH
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            Appellant
has filed a motion to dismiss this appeal and has certified that all other
parties to the appeal have been given notice of the filing of this motion.  In his motion, which is signed by his
attorney, Appellant states that the suit has been settled by the parties, and
that Appellant no longer desires to pursue this appeal.  No decision having been delivered by this
Court, the motion is granted, and the appeal is dismissed
in accordance with Texas Rule of Appellate Procedure 42.1(a)(1).
Opinion delivered December
20, 2006.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
(PUBLISH)